Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Response To Applicant’s Arguments
Applicant’s arguments filed 9/30/2021 have been fully considered, but they are not deemed to be persuasive.
Applicant argues that the cited references, Kan, Neito, and Gardner, do not teach the amended feature “generating  a first and a second 3D source-specific-lighting parameters by processing the common feature vector from the common network layers utilizing a first and a second parametric- specific-network layer, respectively, of the source-specific-lighting-estimation-neural network” as claimed.  Specifically, Gardner teaches the claimed “first and second source-specific-lighting parameters” in the classifier of light sources with small light source such as spotlights, lamps, … and large light sources likes windows, reflections, … (Gardner, 4.1 Light classification – the input photo 
Claim 25 comprising the feature “extract a latent feature vector from the digital image utilizing a first subset of common network layers; and extract the common feature vector from the latent feature vector utilizing a second subset of common network layers” has been restricted and withdrawn, therefore, its dependent claims 26 and 27 (also comprising an encoder and a parameter-specific decoder) containing the restricted features are also been withdrawn.  Similarly, claim 30 is restricted and withdrawn for comprising the similar feature “a latent feature vector” as in claim 25.
Thus, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.


 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 6-8, 19-24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over KAN et al (DeepLight: light source estimation for augmented reality using deep learning) in view of NEITO et al (Robust Point Light Source Estimation Using Differentiable Rendering), and further in view of LeGrandre et al (DeepLight: Learning Illumination for Unconstrained Mobile Mixed Reality) and Gardner et al (Learning to Predict Indoor Illumination from a Single Image).
As per claim 1, Kan teaches the claimed “non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor,” cause a computing 

Claim 2 adds into claim 1 “generating a first set of different 3D-source-specific-lighting parameters corresponding to a first predicted light source illuminating the digital image” (Gradner, 4.1 Light classification – the input photo can contain multiple light sources, e.g., figures 5, 12, 13, 16 - small light source such as spotlights, lamps, … and large light sources likes windows, reflections, … ); and generate a second set of different 3D- source-specific-lighting parameters corresponding to a second predicted light source illuminating the digital image” (Gardner, figures 5, 12, 13, 16 - small light source such as spotlights, lamps, … and large light sources likes windows, reflections, …).

Claim 6 adds into claim 1 “for display on the computing device, a graphical user interface comprising: a first set of different lighting parameter controls for a first set of 3D-source- 



Claim 8 adds into claim 1 “to generate the plurality of different 3D source-specific-lighting parameters by inferring the 

Claim 29 adds into claim 1 “generate the plurality of different 3D-source-specific-lighting parameters generating, for each light source in the digital image: a 3D-source-specific-distance 

Claims 19-24 claim a system and a method based on the non-transitory computer readable medium storing instructions of the claims 1-2, 6-8, and 29; therefore, they are rejected under a similar rationale.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PHU K NGUYEN/Primary Examiner, Art Unit 2616